EXAMINER’S AMENDMENT
The Applicant’s amendment dated 6/14/2019 has been entered and fully considered. Claims 1, 2, 11, and 12 have been amended by the Applicant. Claims 4 and 6-7 have been cancelled. Claims 1-3 are withdrawn from examination and hereby are rejoined by the Examiner. Claims 5 and 8-10 are withdrawn from examination and are hereby cancelled by the Examiner. Claims 1-3 and 11-14 are allowed.
Election/Restrictions
Claims 11-14 are allowable. Claims 1-3, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on 1/7/2019, is hereby withdrawn and claims 1-3 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Steve Ormiston on 5/4/2021.
Claims 5 and 8-10 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent claims 1 and 11 was OKAMOTO (US-2015/0210016), hereinafter OKAMOTO.
Regarding independent claims 1 and 11, OKAMOTO discloses an additive manufacturing method and apparatus. OKAMOTO further discloses that the apparatus comprises of a first device to layer powdered build material, a second device to dispense light absorbing curing material (coalescing agent) and third device to dispense a material that prevents curing or a coalescing modifier agent. OKAMATO also discloses a controller configure to executed method steps of laying a first layer followed by dispensing the coalescing agent is a patterned fashion followed by applying light to cure the selected portion of build material. OKAMATO also discloses applying the coalescing modifier agent to border of the first slice prior to the overlaying the second layer followed by application of the second layer and coalescing agent in the same method steps as those described for the first layer.
OKAMATO, however, fails to disclose that the application of light generates heat to melt the patterned layered material. OKAMATO, prior to application of its curing resin, 
As such, claims 1 and 111 and their respective independent claims 2-3 and 12-14 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571) 272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748